Citation Nr: 0601863	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1970 and again from April 1986 to 
April 1995, with additional periods of inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied entitlement 
to a TDIU.  

In his substantive appeal, the veteran requested a hearing 
before a Member of the Board.  A videoconference hearing was 
scheduled for January 18, 2006.  On January 10, 2006, the 
Board received correspondence from the veteran indicating 
that he wished to withdraw his request for a hearing and have 
his appeal considered on the merits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is unemployable due to his 
service-connected disabilities. 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

Prior to March 2005, the veteran did not meet the schedular 
criteria for entitlement to TDIU; that is, he did not have 
one service-connected disability evaluated at 60 percent or 
more, nor did he have multiple service-connected disabilities 
which combined to 70 percent or more.  The RO denied the 
claim on this basis and indicated that the case was not 
submitted for extra-schedular consideration because the 
evidence did not show he was unemployable due solely to his 
service-connected disabilities.  

In March 2005, the RO granted service connection with a 10 
percent rating for each of the following:  diabetes mellitus, 
peripheral neuropathy of the left lower extremity, and 
peripheral neuropathy of the right lower extremity.  With the 
addition of these three 10 percent ratings, the veteran's 
multiple service-connected disabilities now combine to 70 
percent or more.  The Board points out that the RO has not 
revisited the veteran's claim since November 2004, nor has 
the RO reviewed in the first instance the issue of whether 
the veteran is entitled to a TDIU now that he meets the 
schedular criteria.  The matter must be remanded to the RO 
for initial consideration by the agency of original 
jurisdiction (AOJ).

On a release form dated in December 2004, the veteran stated 
that a Dr. B. indicated that he was totally disabled and that 
records from Dr. B were used in a Social Security 
Administration (SSA) determination regarding disability 
benefits.  Records pertaining to that determination are not 
in his claims file.  The United States Court of Appeals for 
Veterans Claims (Court) has made it abundantly clear that 
records pertaining to awards of Social Security disability 
benefits are relevant and must be obtained.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Moreover, although the RO 
made one request to Dr. B. for the veteran's treatment 
records in February 2005, a follow-up request was not made 
when no response was received from that physician, nor was 
the veteran notified that these records had not been 
received.

Finally, the Board notes that VA examination reports on file 
contain no discussion or medical opinion as to the likelihood 
that the veteran's service-connected disabilities render him 
unemployable.  New examinations are warranted.

Since the veteran routinely receives VA outpatient treatment, 
the RO should also take this opportunity to obtain the more 
current medical records.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should obtain from SSA copies 
of records pertaining to any disability 
determination regarding the veteran, 
specifically including any medical 
records considered.  

2.  Obtain the veteran's medical records 
from the VA medical facilities in 
Cleveland, Wade Park, and/or Brecksville 
for treatment received since February 
2005.

3.  Make a follow-up request to Dr. B. 
for the veteran's treatment records and 
notify the veteran that no response or 
records have been received from Dr. B. in 
response to the prior request.  Advise 
the veteran he should submit these 
records.

4.  Advise the veteran that he should 
submit to VA copies of any evidence in 
his possession relevant to this claim.

5.  After obtaining the above Social 
Security, VA, and private medical 
evidence, to the extent available, the 
veteran should then be scheduled for VA 
examinations to determine whether his 
service-connected disabilities, alone, 
render him unemployable.  

Appropriate examinations should be 
scheduled to evaluate all of the 
veteran's service-connected disabilities, 
to include orthopedic, neurological, eye, 
cardiovascular, diabetes mellitus, and 
any other indicated examinations.

The veteran's claims folder must be 
available to the examiners for review in 
conjunction with the examinations.  The 
examiners should explain the rationale 
for any opinion given regarding the 
effect of the veteran's service-connected 
disabilities on his ability to obtain or 
maintain employment.

6.  The RO should then adjudicate the 
claim.  If TDIU remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case, and given the 
opportunity to respond. 

The purposes of this remand are to assist the veteran with 
the development of his claim and to afford initial review by 
the agency of original jurisdiction.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


